Citation Nr: 0412277	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a stone in the 
salivary duct, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied a rating in excess of 10 
percent for a stone in the salivary duct.

The veteran appealed the RO's decision, and in April 2000, he 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  In April 2001, the Board 
remanded the matter for additional evidentiary development.  
In an August 2002 decision, the Board denied a rating in 
excess of 10 percent for a stone in the salivary duct.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the case was 
pending before the Court, in January 2003, a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Motion to Remand and to Stay Proceedings.  
In a March 2003 order, the Court granted the motion, vacated 
the Board's August 2002 decision, and remanded the matter for 
action consistent with the January 2003 Motion.  

In its April 2001 remand and August 2002 decision, the Board 
noted that the veteran had raised a claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability which he claimed resulted from surgery performed 
by VA in March 1973.  It does not appear that the RO has 
adjudicated this claim.  This has not escaped the attention 
of the veteran's attorney, who again raised the matter in 
March 2004 written arguments.  As such, the matter is again 
referred to the RO for initial consideration.




REMAND

The veteran's service dental records show that in September 
1962, the sialolith duct of the rivinius was removed.  The 
veteran received routine post-operative treatment.  The 
remaining service medical and dental records are negative for 
any pertinent complaints or abnormalities.  

In February 1968, the veteran filed an application for VA 
compensation benefits, including service connection for 
residuals of a "mouth operation."  In connection with his 
claim, the veteran was afforded a VA medical examination in 
April 1968, at which he reported that he had had a small 
salivary stone removed from under his tongue during service.  
He denied current symptoms and the examiner noted that there 
were no abnormalities evident.  The diagnoses included 
history of operation of the mouth for removal of a salivary 
stone.  

Based on this evidence, in a May 1968 decision, the RO 
granted service connection for history of removal of a 
salivary stone, and assigned an initial zero percent rating.  

Subsequent VA clinical records show that in February 1973, 
the veteran was hospitalized for observation and evaluation 
of a left submaxillary calculus and/or sialoadenitis.  The 
veteran reported a long history of intermittent recurrent 
swelling in the left submaxillary gland.  At the time of 
admission, however, the condition was noted to be quiescent 
and examination was normal, but for slight enlargement of the 
submaxillary gland.  The diagnosis on discharge was chronic 
sialoadenitis on the left.  

The following month, the veteran was again hospitalized.  
There were no positive physical findings, but for a small 
area of tenderness in the left submaxillary area.  On March 
29, 1973, the veteran underwent excision of the left 
submaxillary gland and had a benign postoperative course.  A 
pathology report indicates that a specimen labeled "left 
submaxillary gland" contained salivary gland with some 
increased fibrosis and small foci of chronic inflammatory 
infiltrate; the ducts appeared slightly dilated.  The 
diagnosis on discharge from the hospital in April 1973 was 
sialadenitis and sialolithiasis.  

In an April 1973 rating decision, the RO increased the rating 
for the veteran's salivary gland disorder to 10 percent.  

In December 1974, the veteran underwent VA medical 
examination at which he reported that two years prior, he had 
had a stone removed from his salivary duct and had been doing 
well since that time.  He reported occasional soreness on the 
left side of his face, but indicated that he had otherwise 
had "no trouble whatsoever."  In January 1975, the RO 
reduced the rating for the veteran's salivary gland disorder 
to zero percent.  

At a May 1978 VA medical examination, the veteran complained 
of having a stone in his left submaxillary gland as well as 
hoarseness.  The diagnoses were chronic laryngitis and stone 
of the left submaxillary gland as seen on X-ray.  The 
examiner indicated that he did not believe that the veteran's 
hoarseness was related to removal of the left submaxillary 
gland.  

In a January 1979 statement, the veteran indicated that he 
was having problems with his "voice box" and believed that 
such symptoms were the result of the removal of his salivary 
duct.  As a result, he indicated that he wished to file a 
claim of secondary service connection.  In a May 1979 rating 
decision, the RO assigned a 10 percent rating for the 
veteran's salivary duct disorder and denied service 
connection for chronic laryngitis.  

In the matter currently on appeal, the veteran again seeks a 
rating in excess of 10 percent for a stone in the salivary 
duct.  He contends that his service-connected disability is 
manifested by symptoms which include a raspy voice, a sore 
throat, limited jaw movement, displacement of the mandible, 
cramping in the surgical area, laryngitis, and swelling.  In 
the alternative, as set forth above, he contends that such 
symptoms resulted from the surgery performed by VA in March 
1973 and that compensation is warranted under 38 U.S.C.A. § 
1151.  

Given the veteran's contentions, the Board finds that a VA 
medical examination is necessary to clarify which, if any, of 
the veteran's claimed symptoms are part and parcel of his 
service-connected stone in the salivary duct disability.  

In addition, as noted by the Secretary in the January 2003 
Motion for Remand, under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he is to 
provide and what part VA will attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In addition, the Court has held that VA also has a duty to 
advise the veteran to submit any evidence in support of his 
claim which he has in his possession.  The veteran has not 
yet been provided with the required notification.  

In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations. 

2.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who have 
treated him since September 2001 for a 
stone in the salivary duct.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of the 
treatment records (not already of 
record).

3.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected stone in the salivary duct.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to delineate all symptoms 
attributable to the veteran's service-
connected stone in the salivary duct 
versus those claimed symptoms which are 
manifestations of any nonservice-
connected disability.  The examiner 
should also comment on the severity of 
any manifestations of the service-
connected stone in the salivary duct 
disability.  

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his attorney 
should be provided an appropriate supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


